DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  Claims 54-62,64-67,70-76 are currently pending and rejected.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-62, 64-67 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 54 recites, “without any additional…solvent, which is other than water.”  This limitation is not seen to be clearly supported in the specification, because the specification does not discuss exclusions of solvents.   Applicant’s remarks point to paragraphs 16, 25, 26, 27, 35, 40, 99 and 113 of the published application.  It is noted however, that paragraph 35 discusses the exclusion of any additional emulsifier and paragraph 40 discusses the amount of water that can be present in the edible coating.  However, this is not seen to discuss the exclusion of additional solvents other than water.  Since the specification does not specifically discuss the presence of solvents, it is seen to be new matter to exclude solvents other than water.
Claim 54 also recites, “a bulb having dry leaf scales” (line 15).  The published specification at paragraph 113 and 115 discuss fruit and vegetable having leaf scales such as bulbs, but the specification does not discuss the bulb having dry leaf scales.  Therefore, the limitation is seen to be new matter.
Claims 55-62, 64-67 and 70 are rejected based on their dependence to claim 54.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-62, 64-67 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites, “drying the coated surface of the plant matter.”  This limitation is not clear as to what “the coated surface” is referring to.  That is, it is not clear as to whether this is the surface coated only with “a coating composition” or whether it is the surface that has the coating composition as well as the additional composition consisting essentially of a solution of a cross-linking or gelation-inducing agent.  
Claim 54 recites, “essentially free of…any additional emulsifier other than the edible alkaline component” (lines 12-13)  and then further recites, “without any additional emulsifier.” (lines 14).   The scope of these limitation is unclear, because “essentially free of any additional emulsifier” has been defined to mean that the composition comprises less than 0.05% of the additional emulsifier” (see page 17, lines 19-29) while without any additional emulsifier appears to exclude the presence of any additional emulsifier.  The claim thus recites, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation which thus does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 54 recites, “without any additional emulsifier or solvent, which is other than water.”  This limitation is not clear as to whether “which is other than water” is only modifying the term “solvent” or is modifying “emulsifier or solvent.”
Claims 55-62, 64-67,70 are rejected based on their dependence to claim 54.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 54-62, 64-67, 70-76 are rejected under 35 U.S.C. 103 as being unpatentable over Nussinovitch (US 6299915, i.e. Nussinovitch’915) in view of Lahav (WO 03001921), Nussinovitch (WO 2013144961, i.e. Nussinovitch ‘961) and in further view of Cupples (Wetting and Spreading Properties of Aqueous Solutions”), Li (“Synthesis and characterization of temperature/pH-sensitive hydroxypropylcellulose/sodium alginate hydrogel”) and Rojas Grau (US 20160324173).
Regarding claim 54, Nussinovitch’915 discloses a method of reducing the weight loss of a postharvest plant matter by providing an artificial coat (see at least, the figures which show weight loss differences due to the artificial coating and example 6 on columns 7-8, for instance; column 9, lines 9-34), comprising the steps of, applying to the surface of said plant matter a coating composition (see example 6 on columns 7-8 where dry garlic bulbs are coated in a composition), that comprises a gelling hydrocolloid in a weight percent of about 2% of the total weight of the coating composition (see example 6, column 7, line 63: 2% gellan gum; column 3, lines 25-33); an edible wax (column 3, lines 12-16, column 3, lines 44-47 - “one or more of…hydrocarbon, wax and fat”; column 5, line 5 “waxy materials”); a fatty acid (Nussinovitch teaches using combinations that include stearic acid and oleic acid (see column 3, lines 34-43) and water (see at least, column 3, lines 12-17, where the hydrocolloid is part of a gelation solution, thus teaching the presence of water; as the dry film also contains water, it would have been obvious for the composition to also comprise water).
Nussinovitch’915 further teaches that the coating composition is essentially free of morpholine because the reference does not discuss using morpholine.  Nussinovitch’915 further teaches that the gelation solution “may” further comprise emulsifying agents (see column 4, lines 30-34), thus suggesting that additional emulsifying agents need not be required.  Regarding the limitation of “or solvent, which is other than water,” it is seen that this limitation is recited in the alternative and is thus not required.  It is also noted that Nussinovitch’915 teaches ethanol as optional (column 3, lines 8-11 “may be added”; column 9, lines 53-55) 
Nussinovitch’915 further teaches that the plant matter can be a bulb having dry leave scales on its surface, such as dry garlic bulbs (see column 7, line 61).
Nussinovitch’915 also teaches applying to the plant matter an additional composition consisting essentially of a solution of a cross-linking or gelation-inducing agent, thereby inducing a spontaneous cross-linking reaction or gellification of the coating composition (see column 2, lines 62-64).
Since Nussinovitch’915 teaches that the coating has been dried (see column 8, lines 6-7 - “dry film”) it would have been obvious that Nussinovitch’915 teaches drying the coated surface.
Claim 54 differs from Nussinovitch’915 in specifically reciting, “an edible wax in a weight percent ranging from about 1% to about 5% of the total weight of the coating composition.
However, Lahav teaches coating compositions, also used for reducing weight loss of postharvest plant matter (see at least, page 9, lines 9-10), where the coating composition can comprise a hydrocolloid polymer (see page 5, 2nd paragraph); an edible wax (see page 3, 2nd line from the bottom) and further suggests the wax present at 0.01-9% by weight of the dispersion (see page 5, 6th paragraph – where the hydrophobic component is the wax) - which can be beeswax (page 4, 4th paragraph), as recited in claim 64 used at 0.9% (see example 1, where 0.9% can be construed as “about 1%”; see example 2 on page 10, where beeswax has been used at 2.0% ).  Lahav further teaches water (page 4, line 1) and an alkali agent (page 3, last line) which can be carbonates, bicarbonates, or hydroxides of sodium or potassium (see page 4, 6th paragraph) present at for example 0.06% of the dispersion (see example 1 on page 8), 0.08% (example 2 on page 10) and 0.15% (page 12, example 5), 0.25% (example 13).  Lahav teaches that the edible wax can be advantageous for providing a semi-permeable barrier that can slow the exchange of gas from within the produce and thus preventing aging and entry of pathogens into the produce (see page 6, last paragraph).  Nussinovitch’916 also evidences that beeswax can be used for reducing weight loss (see page 34, lines 15-17).
To thus modify Nussinovitch’915, who already suggests the inclusion of wax, and to further include an edible wax as taught by Lahav would have been obvious to one having ordinary skill in the art, for the purpose of further preventing aging and entry of pathogens into the produce.  It would have been obvious to one having ordinary skill in the art that preventing aging of the product would also have reduced weight loss.
Claim 54 also differs from Nussinovitch’915 in specifically reciting, “an edible alkaline component, which is an inorganic alkaline component, in a weight percent of 0.05% or more of the total weight of the composition.”
However, Lahav teaches the inclusion of alkali agents such as sodium or potassium carbonate or bicarbonate and sodium or potassium hydroxide (see page 7, first paragraph), for the purpose of shifting the pH of the composition to within a desired range.  Lahav further teaches that the alkali agent can be used at  0.06% of the dispersion (see example 1 on page 8), 0.08% (example 2 on page 10) and 0.15% (page 12, example 5), 0.25% (example 13).  Nussinovitch’961 also evidences the inclusion of potassium carbonate in edible coating compositions used for reducing weight loss of postharvest plant matter (see page 8, line 21).  Cupples further teaches that sodium hydroxide can be used with an oleic acid mixture to provide spreading properties to the mixture (see figure 1, table 1 and page 1221 Wetting and Spreading Properties of Oleic Acid-Sodium Hydroxide Mixtures).  Li evidences that pH can also affect the degree of swelling of hydrocolloids such as sodium alginate and where sodium alginate has been known to be responsive to pH (see page 4 and figure 5).
To thus modify Nussinovitch’915 and include an alkali component such as sodium or potassium carbonate or bicarbonate or sodium or potassium hydroxide, would have been obvious to one having ordinary skill in the art, for the purpose of controlling the pH of the composition to be within a desired range, as taught by Lahav, as well as for providing a desired degree of spreading of the composition and for controlling the degree of swelling upon gelation.
Regarding the limitation of, “thereby forming a substantially uniform and mechanically stable coating” it is noted that the combination teaches dipping postharvest plant matter into a solution comprising a gelling hydrocolloid within the claimed range, an edible wax within the claimed range, a fatty acid, water and an edible alkaline component within the claimed range and subsequently gelling the coating.  Thus it is seen that the combination would also have formed a “substantially uniform and mechanically stable coating.”  
Furthermore, to provide uniformity and stability to the coating would have been obvious to one having ordinary skill in the art for the purpose of providing uniformity of protection on all exposed surfaces of the plant matter.  It is further noted that since the combination suggests the use of an edible alkaline component, similar to that recited in the claims, that such an edible alkaline component would also have “enabled” formation of a homogeneous emulsion.  It is further noted that Lahav evidences that it has been known to blend the coating components together, thus further suggesting a homogeneous emulsion (see at least,  example 7 on page 12, where hydrocolloid composition was blended at approximately 25000RPM; see also example 10 on page 17).  It is also noted that Nussinovitch’961 also evidences that it has been known to stir to combine the coating components (see page 21, lines 24-26).  Rojas Grau further evidences that it has been known to stir a composition that is to be subsequently gelled for providing homogeneity as a result of dissolution (see paragraph 33).  Modification of the combination to thus provide homogeneity would have been obvious to one having ordinary skill in the art for providing uniformity of the composition for coating, such that the coating itself provides uniformity of protection. 
Regarding claim 55, Nussinovitch’915 teaches applying to the plant matter the additional composition that induces cross-linking or gellification of the coating composition as discussed above.
Regarding the limitation of, “allowing the excess coating composition to drip from the plant matter” prior to applying to the plant matter the additional composition, Nussinovitch’915 teaches immersion of plant matter in the gelation solution while allowing excess solution to drip prior to application of the gelation inducing solution (see column 6, lines 15-19).
Regarding claim 56, following drying Nussinovitch’915 suggests less than 60% of the hydrocolloid (see the abstract and column 8, lines 6-7; column 9, lines 9-34).  
Lahav also suggests wax (page 3, last three lines) present at 0.01-9% by weight of the dispersion (see page 5, 6th paragraph), thus suggesting wax present at 0.01-9%.  Lahav’s examples further teach wax can be used at 0.9% (see example 1).  Lahav suggests the alkali component used at 0.06% or 0.25%, with the remainder being water.  Lahav also suggests drying the composition (see page 9, 2nd paragraph), as does Nussinovitch’915, as discussed above with respect to claim 54.  
Regarding the amount of the fatty acid, Nussinovitch’915 teaches between 0.001% to 5% of protective compounds (column 5, lines 1-3).  
While not specific as to the oleic acid being present at 0.001 to about 2wt%, Nussinovitch’961 suggests fatty acids, such as oleic acid, used at 0.5%-2%, where such amounts of fatty acids such as oleic acid, can be advantageous for decreasing water loss (see page 17, lines 18-25).  Nussinovitch’961 also suggests drying the composition when on the plant matter to a water content of 5% (page 5, lines 17-20).  
To thus modify the combination and to specifically use 2% of oleic acid would thus have been obvious to one having ordinary skill in the art, for the purpose of further protecting the plant matter from water loss by evaporation.
Assuming a weight basis of 100 parts and using the values of 2% for hydrocolloids, 0.9% for edible wax, 0.5% for fatty acid and 0.25% for the alkaline component, and assuming drying of the composition to 5% water, would have resulted in the dried composition comprising 2 parts hydrocolloid, 0.9 parts wax, 0.5 parts fatty acid, 0.192 parts water and 0.25 parts alkaline component, for a total of 3.842 parts total.  As such, the alkaline component would be present at 6.5% (claimed range of “1% to about 30%”); 2 part hydrocolloid equates to 52% of the dried composition (claimed range of “about 60% or less”); the wax equates to 23% of the dried composition (claimed range of “about 2% to about 35%”); the fatty acid at 13% (claimed range of “1% to about 40%”); and water at 5%.
Regarding claim 57, Nussinovitch’915 suggests the hydrocolloid can be alginate (column 3, lines 26-28) and oleic acid as the fatty acid (column 3, lines 38-39) and in view of Lahav, the combination teaches beeswax as the edible wax (page 4, 4th paragraph).
Regarding claim 58, Nussinovitch’915 teaches that the edible plant matter can be garlic (see column 4, line 45).
Regarding claims 59-60, in view of Lahav, the combination teaches that the edible alkaline component is an alkali metal salt or an alkaline earth metal salt, such as sodium or potassium hydroxide, or sodium or potassium carbonate, or sodium or potassium bicarbonate.
Regarding claim 61, in view of Lahav, the combination suggests the edible alkaline component being used at 0.06, 0.08, 0.15 and 0.25% for instance, as discussed above with respect to claim 54.
Regarding claim 62, Nussinovitch’915 teaches the gelling hydrocolloid can be alginate, agar, agarose, gelatin, low methoxy pectin, chitosan, gellan, or carrageenan (see column 3, lines 26-32).
Regarding claim 64, in view of Lahav (page 4, 4th paragraph) and Nussinovitch’916 (page 34, lines 15-17), the combination teaches that the wax can be beeswax.
Regarding claim 65, Nussinovitch’915 teaches that the fatty acid can be oleic acid (see column 3, lines 38-39).
Regarding claim 66, Nussinovitch’915 teaches between 0.001% to 5% of protective compounds (column 5, lines 1-3).  
While not specific as to the oleic acid being present at 0.001 to about 2wt%, Nussinovitch’961 suggests fatty acids, such as oleic acid, used at 0.5%-2%, where such amounts of fatty acids such as oleic acid, can be advantageous for decreasing water loss (see page 17, lines 18-25).
To thus modify the combination and to specifically use 2% of oleic acid would thus have been obvious to one having ordinary skill in the art, for the purpose of further protecting the plant matter from water loss by evaporation.
Regarding claim 67, Lahav teaches an additive such as an extract (see page 5, 4th paragraph; page 7, last paragraph).  This can be construed as a natural compound isolated from the surface of the plant matter or derivatives thereof.    
This is further evidenced by Nussinovitch‘915, who teaches essential oils can be extracted from the skin (i.e. surface) of the product (see column 3, lines 44-51).  Even further however, Nussinovitch ‘915 further teaches including natural compounds isolated from the surface layer of the product, such as sterols, for including a natural protective compound (column 3, lines 12-17, line 34 to column 4, line 22) to the coating composition (column 2, lines 6-19).
Regarding claim 70, Nussinovitch ‘915 teaches that the additional composition is applied to the plant matter following application of the coating composition (see column 3, lines 2-4).
Regarding claim 71, the combination as discussed above with respect to claim 56 teaches the edible coating composition and ranges for each component as recited in claim 71.  The combination further teaches the plant matter is a bulb having dry leave scales such as garlic and would have been essentially free of morpholine and any additional emulsifier other than the edible alkaline component.  Regarding the coating thickness ranging from about 0.1-10microns, it is noted that Nussinovitch’961 teaches that it has been known and desirable in the art to have a thickness to a coating used for reducing weight loss in postharvest plant matter, of about 10 microns 9see page 20, lines 1-4).  To thus modify the combination and to provide a thickness of 10microns would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.
Regarding claim 72, as discussed above, Nussinovitch’915 teaches the edible plant matter can be garlic.
Regarding claim 73, in view of Lahav, the combination teaches that the edible alkaline component is an alkali metal salt or an alkaline earth metal salt, such as sodium or potassium hydroxide, or sodium or potassium carbonate, or sodium or potassium bicarbonate.
Regarding claim 74, Nussinovitch’915 teaches the gelling hydrocolloid can be alginate, agar, agarose, gelatin, low methoxy pectin, chitosan, gellan, or carrageenan (see column 3, lines 26-32).
Regarding claim 75, in view of Lahav, the combination teaches that the wax can be beeswax (page 4, 4th paragraph).
Regarding claim 76, Nussinovitch’915 teaches that the fatty acid can be oleic acid (see column 3, lines 38-39).

Response to Arguments
On page 9 of the remarks, Applicant urges that a skilled person trying to develop a coating composition for use with bulbous post-harvest plant matter would readily realize that generally known coating compositions configured for coating fruits and vegetables having a different surface structure than bulbs, and in particular, having a relatively tight exocarp, that is the outer cover, which is absent in bulbs, are not suitable for coating garlic, onions or other geophytes.  Applicant urges that a desired edible coating should not only provide superior protection against weight losses, but also have significant mechanical stability properties, thus reducing mechanical damages. In particular, such coating has to form an artificial film on the entire surface of the bulb, to adhere to the outer bulb skin and to conform to its shape. The present invention provides a solution to the long felt need for an efficient protective edible coating suitable for use with post-harvest plant matter comprising bulbs having dry leaf scales.
It is noted however, that the combination as presented in this Office Action teaches that it has been known to coat foods such as onion and garlic with a coating composition comprising similar amounts of a gelling hydrocolloid polymer, together with a fatty acid and water, and where the combination provides motivation for including an edible wax for the purpose of slowing gas exchange; and where the combination provides motivation for including an edible alkaline component for controlling the pH of the composition to reside within a particular range.  

On page 10-11 of the response, Applicant urges that Lahav does not mention all the elements of currently amended claim 54, and Lahav’s disclosure does not discuss use of the composition with bulbs having leaf scales, such as onions and garlic.
It is noted however that Lahav, like Nussinovitch’915 teaches similar types of coating components and where the coating compositions are useful for reducing moisture loss (and thus weight loss) of the food.  Therefore, Lahav provides motivation for advantageously using edible wax for providing further protection, while the alkaline component can be advantageous for controlling the pH of the composition.

On page 11 of the response, Applicant urges that Lahav does not disclose or even mention a composition comprising about 2% of a gelling hydrocolloid, let alone that the composition can be used in combination with an additional composition consisting essentially of a solution of a gelation-inducing or cross-linking agent for forming a gel-based coating.
This urging is seen to be moot in view of the rejection as presented in this Office Action.  That is, Nussinovitch’915 is seen to teach and encompass coating bulbs having dry leaf scales, with a composition that comprises a gelling hydrocolloid at about 2% together with a fatty acid and water, and where other components such as a wax can be included.  Nussinovitch’915 also teaches providing an additional composition that would have been useful for gellification of the hydrocolloid composition, for the similar purpose of reducing weight loss of the bulbs.  Lahav’s teachings of using an edible wax and an alkaline component would also have been advantageous for providing added protection as well as for controlling the pH of the coating composition.

Further on page 11 of the response, Applicant urges that Lahav does not disclose the use of an alkali agent instead of the acidic emulsifier and the examples that disclose coating compositions which do not contain an emulsifier do not contain hydrocolloids or gelling hydrocolloids.
It is noted however, that Lahav’s broader disclosure is still seen to be equally applicable; and Lahav’s examples are not seen to be limiting to Lahav’s broader disclosure (see MPEP 2123); especially since on page 7, 2nd paragraph Lahav teaches that additives such as emulsifiers can be optionally included.  In any case it is noted that the combination as applied in this Office Action provides motivation to include an alkaline agent to Nussinovitch’915’s composition for the known purpose of controlling the pH of the composition, providing spreading properties to the composition as well as for using pH to control swelling.   

Further on page 11 of the response, Applicant urges that Lahav’s coating compositions further include ethanol, while the currently amended claims recite that the composition enables formation of a homogeneous emulsion without any additional emulsifier or solvent, which is other than water.  
It is noted however, that on page 7, 2nd paragraph, Lahav discloses that ethanol is an optional additive that need not be included.  Furthermore, the combination as relied on in this Office Action also teaches that ethanol is an optional element of the composition.

On page 12 of the response, regarding Nussinovitch’961, Applicant urges that the reference does not provide a mechanically stable coating that an reduce weight losses of post-harvest geophytes, especially because the reference does not form a gel with a gelling hydrocolloid in a concentration of about 2% and is also silent regarding a step of applying an additional composition for gelation.
It is noted however, that the reference has not been relied on for teaching the above elements, but rather, has been relied on to teach desirable amounts of fatty acids for the known purpose of further protecting the food from moisture loss (and thus weight loss.)   It is further noted that on page 44, page 10, Nussinovitch’961 discloses that the hydrocolloid can be present at up to 2% of the wet composition.

On page 13 of the response Applicant urges that Nussinovitch’961 does not teach formation of a substantially uniform gel-based coating which is mechanically stable.
It is noted however that the reference has been relied on in this Office Action to teach known amounts of fatty acid desirability included in coating compositions for providing protection to the contents.

On page 13-14 of the response, regarding Nussinovitch’915, Applicant urges that the reference is silent to the use of an inorganic alkaline component and does not discuss a homogeneous emulsion or a uniform coating.
It is noted however that the secondary references have been relied on to teach the use of an inorganic alkaline component, for controlling the pH.  Regarding the emulsion being homogeneous, it would have been obvious to have provided a homogeneous and uniform coating for the know purpose of providing uniformity of protection, especially as Nussinovitch’915 desires to protect bulbs such as garlic from weight loss and moisture loss.  It is further noted that Lahav evidences that it has been known to blend the coating components together, thus further suggesting a homogeneous emulsion (see at least,  example 7 on page 12, where hydrocolloid composition was blended at approximately 25000RPM; see also example 10 on page 17).  It is also noted that Nussinovitch’961 also evidences that it has been known to stir to combine the coating components (see page 21, lines 24-26).

Further on page 14 of the response, Applicant urges that Nussinovitch’915 does not suggest the inclusion of a wax and teaches against the inclusion of a wax in view of comparative example 2 where bulbs coated with k-carrageenan coated with a commercial wax was less effective to reduce weight loss compared to inventive examples.
It is noted however, that Nussinovitch’915 specific example does not provide any specificity as to a particular commercial wax being used.  The examples are not seen to exclude the use of wax, especially as Nussinovitch’915 further teaches the inclusion of other additives and since the combination provides motivation for using an edible wax such as beeswax for the purpose of further protecting the food from aging and entry of pathogens, both of which would also have caused weight loss in foods.

Applicant’s remarks on pages 14-15 regarding Rojas Grau have been considered but are moot in view of the rejection as presented in this Office Action, which only relies on Rojas Grau as further evidence of stirring a hydrocolloid composition that is to be subsequently gelled.

On page 15 of the remarks, Applicant urges that the combination does not teach the use of an inorganic alkaline component which enables formation of a homogeneous emulsion containing a gelling hydrocolloid without any additional emulsifier or solvent other than water.
It is noted however that the combination as presented in this Office Action provides motivation for including the same alkaline component as that recited in claim 60 in quantities that would have fallen within the claimed range.  Since the combination provides a reason for including the same edible alkaline component, it is seen that the edible alkaline component as taught by the combination would also have “enabled” formation of a homogeneous emulsion.  The combination also suggests that other emulsifiers are not required. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On page 15 of the response, Applicant urges that a skilled artisan would not have been motivated to modify the compositions of Nussinovitch’961 based on the teachings of  Nussinovitch’915 since they are directed to different types of post-harvest plant matter.
This urging is seen to be moot in view of the rejection as presented in this Office Action.

On page 16 of the response, Applicant urges that the skilled person would not be guided to combine the teachings of Nussinovitch’961 and Nussinovitch’915 since Nussinovitch’915 teaches that the hydrocolloid undergoes spontaneous gelation while Nussinovitch’961 does not want to provide gelation.
This urging is moot in view of the rejections as presented in this Office Action.  It is noted that Nussinovitch’961’s teachings for amounts of fatty acid to be used would have been equally applicable to Nussinovitch’915 for providing added protection to the coated bulbs of Nussinovitch’915.

Further on page 16 of the response, Applicant urges that Lahav’s coating methods do not apply a cross-linking agent and are therefore not in the form of a dried gel, which is thus in contrast to Nussinovitch’915.
It is noted however that as presented in this Office Action, Lahav’s teachings of including an edible wax and an alkaline component would have been equally applicable to Nussinovitch’915 because like Nussinovitch’915, Lahav is directed to coatings applied to foods for the purpose of preventing weight loss.

On page 17 of the response, Applicant urges that a fatty acid as disclosed by Nussinovitch’915 cannot read on a wax.
It is noted however, that this urging is moot in view of the rejection as presented in this Office Action.

On page 17 of the response, Applicant urges that the coating methods of Lahav and Nussinovitch’915 are different and therefore not combinable.
It is noted however, that the reasons for including additional components such as beeswax and alkaline components would have been equally applicable to Nussinovitch’915 in view of Lahav’s teachings because Lahav is seen to be in a similar field of endeavor, of providing coatings for protecting foods against weight loss, using similar types of components.

Further on page 17 of the response, regarding Lahav, Applicant urges that only coating compositions containing gelling hydrocolloids should be considered for the purpose of establishing patentability of the present claims, as other types of protective colloids of Lahav are not relevant to the claimed invention.
It is noted however, as discussed above, that Lahav’s examples are not seen to be limiting to Lahav’s broader disclosure. 

Applicant’s arguments on pages 17-18 of the response regarding Lahav’s teaching of 1% hydrocolloids and a lack of disclosure of gelation of the hydrocolloid are moot in view of the rejection as presented in this Office Action. 

Applicant’s arguments on page 19 of the response, regarding Nussinovitch’961 are moot in view of the rejections as presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792